TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 3, 2015



                                      NO. 03-14-00771-CV


Sanadco Inc., a Texas Corporation; Mahmoud Ahmed Isba; Broadway Grocery, Inc.; and
                                Shariz, Inc., Appellants

                                                 v.

 Glenn Hegar, in his Individual and Official Capacity as Comptroller of Public Accounts;
  Office of Comptroller of Public Accounts for The State Of Texas; and Ken Paxton, in
       His Official Capacity as Attorney General of The State Of Texas, Appellees




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on November 13, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellants shall pay all costs relating to this appeal, both in this

Court and the court below.